DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 11/19/2019, in which claims 1-20 are currently pending. The application claims claims Priority from Provisional Application 62769279, filed 11/19/2018.

Specification
2- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
3. The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore a marking mechanism (Claim 10) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

Claim Interpretation - 35 USC § 112
4- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


First station, second station, third station and fourth station in claim 19.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 
5- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6- Claims 6, 9-10, 13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 6 and 16, which reads “wherein the scanner comprises…”, the underlined clauses appear to present antecedence issues.
As to claim 9, which reads “…moving past each component of the system…” the underlined clauses appear to present antecedence issues. Also, it is unclear how the hoe is move past each component of the system since no clear definition or introduction of “component” was presented.
As to claim 10, it is unclear what the marking mechanism is since the specification fails to define the mechanism.
As to claim 13, it is unclear what is meant by 3mm or less of a light beam. Is it the beam diameter, radius or beam length?
As to claim 17, it is unclear what is mount to the base.

Claim Rejections - 35 USC § 102

7- In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9- Claims 19-21 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Miura et al. (Patent No. 7839547), hereinafter Miura.

As to claims 19-20, Miura teaches a system for the measurement of optical performance of a holographic optical element and its method of use (Figs. 1-20 and Abstract, HOE 10), wherein the in-line measurements comprise: (a) recognizing a part number of the holographic optical element; (b) analyzing the holographic optical element for a cosmetic defect (Col. 2 52-67); (c) evaluating a measurement of a performance of the holographic optical element (by measuring the diffraction from the hologram, a diffraction efficiency measurement is necessarily involved); and (d) capturing an image of a diffracted beam of the holographic optical element (diffracted light is acquired and measured with the cameras). This necessitates structural sub-systems to perform all the steps as disclosed in the system of claim 1. 

As to claim 21, Miura teaches a holographic optical element (Fig. 1, Ref. 10) comprising a collection of holographic optical elements with matching performance characteristics (Fig. 1, Ref. 10a, 10b).  


Claim Rejections - 35 USC § 103

10- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




11- The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12- Claims 1-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Miura in view of Den Boef et al. (2014/0233025), hereinafter Den Boef, and further in view of Gupta et al. (9,036,153), hereinafter Gupta.
As to claims 1, 9-10, Miura teaches an automated, in-line system for analyzing performance of a holographic optical element (Figs. 1-20 and Abstract, HOE 10) comprising: (a) a camera (one of 18/20 with corresponding optics) in conjunction with a light source (16, 16a or 16b or 124/128); (b) a broadband light source and optics (another source of 16, 16a or 16b or 124/128 with its corresponding optics); (c) a second camera (the other of 18/20 with its corresponding optics); and (d) a track for movement of the holographic optical element throughout the system (module 12/22 or 12/40); (claim 9) wherein the holographic optical element is positioned on a web (12) that is moving past each component of the system wherein each component takes multiple analyses of the holographic optical element; (claim 10) further comprising a marking mechanism for the holographic optical element (given the 112b issue here above, Fig. 1, Ref. 34 shows an illumination area with the light source being the marking mechanism and therefore reads on the claimed invention).  
Miura does not teach expressly using a spectrometer in conjunction with the broadband light source; and a narrowband incoherent light source and optics in conjunction with the second  camera.
However, in a similar field of endeavor, Den Boef teaches an optical measurement instrument (Abstract and Figs. 5-13), and shows that it is known to provide a spectrometer in conjunction with a broadband light source (¶ 44) for a device for measuring the surface of a lithograph at multiple wavelengths. In addition, and in a similar field of endeavor, Gupta teaches an optical measurement instrument (Abstract and Figs. 3-6), and shows that it is known to provide a laser source (Col. 4, lines 55-57), i.e. monochromatic or narrow linewidth, for a device for measuring the reflectivity of material. The examiner takes Official Notice that using an incoherent laser source, or a laser source with an extremely low coherence length is well-known, 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Miura according to Den Boef’s and Gupta’s suggestions so that a spectrometer is used in conjunction with the broadband light source; and a narrowband incoherent light source and optics is used in conjunction with the second camera, with the advantage of a full spectral testing of the holographic optical elements, with minimal or any speckle or interferometric hindering effects. 
As to claim 2, the combination of Miura, Den Boef and Gupta teaches the system of claim 1.
Moreover, Miura teaches the system comprising an in-line system wherein a position of the holographic optical element entering and moving through the system is monitored and adjusted for by translational stage as the holographic optical element passes through the system (translation system or module 12/22 or 12/40 with monitoring/controlling electromechanical system -not shown-).  
Miura substantially teaches the claimed invention except that it does not show a rotation stage. Gupta shows that it is known to provide a light source (Col. 4, lines 55-57) and a rotation stage (Fig. 3, Ref. 311) for a device for measuring the reflectivity of material.
Therefore, it would have been obvious to combine the device of Miura with a rotation stage of Gupta before the effective filing date of the claimed invention for the purpose of providing multiple samples that can be analyzed and at different angles for a thorough testing, 

As to claims 3-4, the combination of Miura, Den Boef and Gupta teaches the system of claim 1.
Moreover, Miura et al. (7,839,547) discloses wherein operation of the system is triggered by machine-vision reading of a fiducial mark (Fig. .1, Ref, 10b) on the holographic optical element (Fig. 1, Ref. 10) to begin analysis of the holographic optical element (It is inherent that the inspection device of Miura et al. (7,839,547) is going to start analysis of the element Ref. 10 when it is received in the optical system; therefore reading on the claimed limitation listed above); (claim 4) the system further comprising a computer for storage and analysis of data (Fig. 3, Ref. 36). 

As to claim 5, the combination of Miura, Den Boef and Gupta teaches the system of claim 1.
wherein the in-line measurements comprise: (a) recognizing a part number of the holographic optical element; (b) analyzing the holographic optical element for a cosmetic defect (Col. 2 52-67); (c) evaluating a measurement of a performance of the holographic optical element (by measuring the diffraction from the hologram, a diffraction efficiency measurement is necessarily involved); and (d) capturing an image of a diffracted beam of the holographic optical element (diffracted light is acquired and measured with the cameras).  

As to claim 6, the combination of Miura, Den Boef and Gupta teaches the system of claim 1.

However, Miura teaches using CCD sensors. One with ordinary skills in the art would know that CCD cameras with high resolution are available and would use cameras with a resolution of 0.1 mm or less as a mere routine skill to adapt the equipment to the type of diffraction measurements and optimize the latter, since it has been held that where thegeneral condition of a claim are disclosed in the prior art, discovering the optimum orworking ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Miura according to Den Boef’s and Gupta’s suggestions so that the scanner comprises a camera having resolution to 0.1 mm or less, with the advantage of optimizing the diffraction measurements from the HOEs.

As to claim 7, the combination of Miura, Den Boef and Gupta teaches the system of claim 1.
	The combination does not teach expressly wherein the broadband light source comprises an LED light, even though one with ordinary skill in the art would find it obvious to use an LED as an alternative to Miura’s fluorescent or halogen bulky sources with spectrally equivalent less costly and more efficient LED sources (See MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Miura according to Den Boef’s and Gupta’s suggestions so that the broadband light source comprises an LED light, with the advantage of reducing the overall maintenance of the device and its cost.

As to claim 8, the combination of Miura, Den Boef and Gupta teaches the system of claim 1.
Miura and Den Boef do not teach expressly the system further comprising an integrating sphere to capture light diffracted by the holographic optical element, which provides measurements of diffraction efficiency, bandwidth, and peak diffraction wavelength for one or more colors.  
However, Gupta shows that it is known to provide an integrating sphere (350 for ex.) for efficiently detecting reflectivity of a sample. 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Miura and Den Boef according to Gupta’s suggestions so that the system further comprising an integrating sphere to capture light diffracted by the holographic optical element, which provides measurements of diffraction efficiency, bandwidth, and peak diffraction wavelength for one or more colors, with the advantage of increasing the diffracted light measurement efficiency.

As to claim 11, the combination of Miura, Den Boef and Gupta teaches the system of claim 1.
	Miura does not teach expressly wherein the spectrometer comprises a spectral range in the ultraviolet, visible or near infrared and spectral accuracy of less than or equal to 0.5 nm or less.  
	However, Miura teaches considering UV, VIS and NIR illumination (Col 5. 6-16). In addition, Den Boef which teaches using a spectrometer in conjunction with all types of electromagnetic radiation, i.e. UV to NIR (¶ 15). Moreover, a spectral resolution/accuracy of 0.5 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Miura and Gupta according to Den Boef’s suggestions so that the system the spectrometer comprises a spectral range in the ultraviolet, visible or near infrared and spectral accuracy of less than or equal to 0.5 nm or less, with the advantage of increasing the spectral measurement accuracy.

As to claim 12, the combination of Miura, Den Boef and Gupta teaches the system of claim 8.
	Miura and Den Boef do not teach expressly wherein the integrating sphere has a size small enough to register sensitivity of the holographic optical element but large enough to eliminate angular dependence in data collection.  
However, in Gupta, the integrating sphere (Fig. 3. Ref. 350) has a size small enough (Fig. 3, Ref. 350 shows it is small enough) to register sensitivity of the holographic optical element (Fig, 3, Ref. MUT 301) but large enough to eliminate angular dependence in data collection (Fig. 3, Ref. 320; Pivoting Boom arm helps control the angle values within the aperture of the sphere, i.e. eliminate angular dependence of the collected data). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Miura and Den Boef according to Gupta’s suggestions so that the integrating sphere has a size small enough to register sensitivity of the holographic optical element but large enough to eliminate angular dependence in data collection, with the advantage of improving the accuracy of the measured detection illumination.

As to claim 13, the combination of Miura, Den Boef and Gupta teaches the system of claim 1.
Miura and Gupta do not teach expressly wherein the light comprises a beam of about 3 mm or less.  
Given the 112b issue explained here above, and Den Boef’s suggestions that a spot size can be of 40 mm on the target surface (¶ 99) which is less than 3 mm.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Miura and Gupta according to Den Boef’s suggestions so that the light comprises a beam of about 3 mm or less, with the advantage of improving the overall measurement accuracy.

As to claim 14, the combination of Miura, Den Boef and Gupta teaches the system of claim 1.
	Miura and Gupta do not teach expressly further comprising fiber optics to connect the light source and the spectrometer, even though Miura teaches using fiber optics 126 to connect the light source 124 to a guide module 128.
	Moreover, Den Boef teaches using fiber optics in the light parth between the light source and the spectrometer (¶  48, 94, 99 for ex.).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Miura and Gupta according to Den Boef’s suggestions so that the system comprises fiber optics to connect the light source and the spectrometer, with the advantage of improving the overall measurement accuracy and enhance the control of the illumination light.

As to claim 15, the combination of Miura, Den Boef and Gupta teaches the system of claim 1.
Miura and Gupta do not teach expressly further comprising a narrow band filter that reduces light incident on the holographic optical element to a bandwidth of about 2-3 nm.  
However, Den Boef teaches using a filter 30 (¶ 49-51) to select a wavelength range of interest. Although, the references do not teach the filter reducing the light bandwidth to about 2-3 nm, one with ordinary skill in the art would find it obvious to opt for this spectral resolution as a mere routine skill, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Miura and Gupta according to Den Boef’s suggestions so that the system comprises a narrow band filter that reduces light incident on the holographic optical element to a bandwidth of about 2-3 nm, with the advantage of reducing the background light noise and improving the overall measurement accuracy.

As to claim 16, the combination of Miura, Den Boef and Gupta teaches the system of claim 1.
	The combination does not teach expressly wherein the scanner comprises a diffusive sheet.  
	However, Miura teaches using an illumination light with a spotlight larger than the size of the hologram (Col. 6 1-3, which would suggest to one with ordinary skill in the art to use a diffuser to increase the spot size of the light (See MPEP 2143 Sect. I. B-D).


As to claim 17, the combination of Miura, Den Boef and Gupta teaches the system of claim 1.
	Moreover, Miura discloses a holographic element (Fig. I, Ref. 10) mounted on base (Fig. 1, Ref. 12) and the module 12/22 necessarily is stabilized on a mount.

As to claim 18, the combination of Miura, Den Boef and Gupta teaches the system of claim 1.
	Moreover, Miura teaches the holographic optical element (Fig. 1, Ref. 10) comprises a collection of holographic optical elements with matching performance characteristics (Fig. 1, Ref. 10a, 10b).  


Conclusion

The Applicants are invited to contact the Examiner to examine options of overcoming the prior art used and cited, before filing a new reconsideration request.

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (See attached Notice of References).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886